                                                                   Case 2:19-cv-07724-DSF-GJS Document 1 Filed 09/06/19 Page 1 of 13 Page ID #:1



                                                                     1   SNELL & WILMER L.L.P.
                                                                         Eric S. Pezold, Bar No. 255657
                                                                     2   epezold@swlaw.com
                                                                         Andrew B. Still, Bar No. 312444
                                                                     3   astill@swlaw.com
                                                                         600 Anton Blvd, Suite 1400
                                                                     4   Costa Mesa, California 92626-7689
                                                                         Telephone: 714.427.7000
                                                                     5   Facsimile: 714.427.7799
                                                                     6   Attorneys for Plaintiff
                                                                         PS Funding, Inc.
                                                                     7
                                                                     8                               UNITED STATES DISTRICT COURT
                                                                     9                              CENTRAL DISTRICT OF CALIFORNIA
                                                                   10
                                                                   11    PS FUNDING, INC., a Delaware                       Case No. 2:19-cv-07724
                                                                         corporation,
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                   12                                                       Complaint for:
                                  600 ANTON BLVD, SUITE 1400




                                                                                               Plaintiff,
                      LAW OFFICES




                                                                   13                                                       (1)   Breach of Contract;
             L.L.P.




                                                                                  v.
                                                                   14                                                       (2)   Specific Performance; and
                                                                         ICG10 CAPITAL, LLC, a Florida
                                                                   15    limited liability company; WARREN                  (3)   Fraud
                                                                         IFERGANE, an individual; and DOES 1
                                                                   16    through 50, inclusive,
                                                                   17                          Defendants.
                                                                   18
                                                                   19             Plaintiff PS Funding, Inc. (“PS Funding”) alleges as follows:
                                                                   20                                       JURISDICTION AND VENUE
                                                                   21             1.        This Court has original jurisdiction of this action under 28 U.S.C.
                                                                   22    § 1332(a), because this is a civil action between citizens of different states, where the
                                                                   23    matter in controversy exceeds $75,000, exclusive of costs and interest.
                                                                   24             2.        This Court has personal jurisdiction over defendants because defendants
                                                                   25    expressly consented to the jurisdiction of the California courts in paragraph 8.10 of
                                                                   26    the Master Loan Sale Agreement, the contract that forms the basis for this action.
                                                                   27             3.        Venue is proper in this judicial district under 28 U.S.C. § 1391(a) and
                                                                   28    (b)(3), because (i) no defendant resides in California and (ii) neither a substantial part

                                                                         4811-5629-5584.5
                                                                                                                                                        COMPLAINT
                                                                   Case 2:19-cv-07724-DSF-GJS Document 1 Filed 09/06/19 Page 2 of 13 Page ID #:2



                                                                     1   of the events or omissions giving rise to the claim, nor a substantial part of the
                                                                     2   property that is the subject of this action is situated in this judicial district. However,
                                                                     3   as stated above, defendants are subject to this Court’s personal jurisdiction pursuant
                                                                     4   to their express consent to the same in the contract that forms the basis of this action.
                                                                     5                                              PARTIES
                                                                     6            4.        Plaintiff PS Funding is a real estate lending fund incorporated in and
                                                                     7   existing under the laws of the State of Delaware, and qualified and authorized to do
                                                                     8   business in the State of California.
                                                                     9            5.        Plaintiff is informed and believes and thereupon alleges, that defendant
                                                                   10    ICG10 Capital, LLC (“ICG10”), is, and at all times relevant herein was, a Florida
                                                                   11    limited liability company, with its principal place of business in Boca Raton, Florida,
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                   12    doing business throughout the United States.
                                  600 ANTON BLVD, SUITE 1400
                      LAW OFFICES




                                                                   13             6.        Plaintiff is informed and believes and thereupon alleges, that defendant
             L.L.P.




                                                                   14    Warren Ifergane (“Ifergane”), is, and at all times relevant herein was, a resident of
                                                                   15    the state of Florida.
                                                                   16             7.        PS Funding does not know the true names or capacities of the defendants
                                                                   17    sued herein as DOES 1 through 50, inclusive, and will amend this complaint to allege
                                                                   18    such facts as soon as they are ascertained. PS Funding is informed and believes and,
                                                                   19    on that basis, alleges, that the defendants, and each of them designated herein as
                                                                   20    DOES 1 through 50, inclusive, are in some manner responsible for the events and
                                                                   21    happenings herein alleged.
                                                                   22             8.        PS Funding is informed and believes and, on that basis, alleges that
                                                                   23    ICG10, Ifergane and the defendants named as Does 1 through 50, inclusive are and
                                                                   24    acted as agents, servants, employees, partners, co-venturers, or shareholders of each
                                                                   25    other with respect to the allegations herein alleged.
                                                                   26    //
                                                                   27    //
                                                                   28    //

                                                                         4811-5629-5584.5
                                                                                                                       -2-                               COMPLAINT
                                                                   Case 2:19-cv-07724-DSF-GJS Document 1 Filed 09/06/19 Page 3 of 13 Page ID #:3



                                                                     1                                   GENERAL ALLEGATIONS
                                                                     2   A.       The Master Loan Sale Agreement
                                                                     3            9.        On or about May 7, 2017, PS Funding and ICG10 entered into that
                                                                     4   certain Master Loan Sale Agreement (the “MLSA”), wherein PS Funding agreed to
                                                                     5   purchase, and ICG10 agreed to sell, all of ICG10’s right, title and interest in and to
                                                                     6   certain Loans (as defined herein), and any and all of ICG10’s rights, duties, and
                                                                     7   obligations in respect thereto pursuant to the terms of the MLSA and the Loan
                                                                     8   Purchase Certificates (as defined herein). A true and correct copy of the MLSA is
                                                                     9   attached hereto as Exhibit 1.
                                                                   10             10.       Pursuant to the MLSA, the parties agreed to the form of those certain
                                                                   11    Loan Purchase Certificates (“Loan Purchase Certificates”), pursuant to which ICG10
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                   12    would sell individual Loans (as evidenced by a note, deed of trust, and/or other loan
                                  600 ANTON BLVD, SUITE 1400
                      LAW OFFICES




                                                                   13    documents) to PS Funding. Entry into the Loan Purchase Certificates, all of which
             L.L.P.




                                                                   14    reference the MLSA, obligate PS Funding and ICG10 to each other pursuant to the
                                                                   15    terms of the MLSA and the Loan Purchase Certificates.
                                                                   16             11.       Pursuant to Section 2.11 of the MLSA, if the borrower related to any
                                                                   17    Loan fails to make any of the first three monthly payments due to PS Funding, upon
                                                                   18    written notice from PS Funding, ICG10 is required to repurchase such Loan from PS
                                                                   19    Funding within five business days.
                                                                   20    B.       The Texas Loan
                                                                   21             12.       On or about September 18, 2018, pursuant to the MLSA, PS Funding
                                                                   22    and ICG10 entered into that certain Loan Purchase Certificate (the “Texas Loan
                                                                   23    Purchase Certificate”), whereby PS Funding succeeded to all right, title and interest
                                                                   24    of ICG10 under that certain loan made to Grove Enterprises, LLC (the “Texas
                                                                   25    Borrower”) by ICG10 (the “Texas Loan”). A true and correct copy of the Texas Loan
                                                                   26    Certificate is attached hereto as Exhibit 2.
                                                                   27             13.       Pursuant to the Texas Loan Purchase Certificate, ICG10 agreed to sell,
                                                                   28    and PS Funding agreed to purchase, all of ICG10’s right, title and interest in and to

                                                                         4811-5629-5584.5
                                                                                                                      -3-                              COMPLAINT
                                                                   Case 2:19-cv-07724-DSF-GJS Document 1 Filed 09/06/19 Page 4 of 13 Page ID #:4



                                                                     1   the following:
                                                                     2                       i.   That certain Promissory Note dated September 18, 2018 (the
                                                                     3   “Texas Note”), whereby the Texas Borrower, as maker, agreed to pay to ICG10 the
                                                                     4   principal amount of $2,168,869.00, plus interest, pursuant to the terms of the Texas
                                                                     5   Note, with payments beginning October 1, 2018. A true and correct copy of the
                                                                     6   Texas Note is attached hereto as Exhibit 3.
                                                                     7                      ii.   That certain Deed of Trust, Security Agreement, and Assignment
                                                                     8   of Rents dated September 18, 2018 (the “Texas Deed of Trust”), whereby the Texas
                                                                     9   Borrower pledged all of its right, title and interest in the real property located at 917
                                                                   10    Main Street #2, Houston, Texas 77002 (the “Texas Property”), to ICG10, to secure
                                                                   11    its obligations under the Texas Note. The Texas Deed of Trust was duly recorded in
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                   12    the Official Records of Harris County, Texas on September 20, 2018, at Document
                                  600 ANTON BLVD, SUITE 1400
                      LAW OFFICES




                                                                   13    No. RP-2018-432474. A true and correct copy of the Texas Deed of Trust is attached
             L.L.P.




                                                                   14    hereto as Exhibit 4.
                                                                   15                   iii.      That certain Assignment of Rents and Leases dated September 18,
                                                                   16    2018 (the “Texas Rents Assignment”), whereby the Texas Borrower pledged to
                                                                   17    ICG10 all of its right, title and interest to the leases and guaranties entered into by
                                                                   18    the Texas Borrower relating to the Texas Property, to secure its obligations under the
                                                                   19    Texas Note. The Texas Rents Assignment was duly recorded in the Official Records
                                                                   20    of Harris County, Texas on September 20, 2018, at Document No. RP-2018-432475.
                                                                   21    A true and correct copy of the Texas Rents Assignment is attached hereto as
                                                                   22    Exhibit 5.
                                                                   23                   iv.       That certain Guaranty dated September 18, 2018, made and
                                                                   24    executed by Harold G. Polk, Jr. (the “Texas Guarantor”), whereby the Texas
                                                                   25    Guarantor agreed to absolutely, unconditionally, and irrevocably guarantee payment
                                                                   26    to ICG10 of any sums which the Texas Borrower owes ICG10, as well as the
                                                                   27    performance and discharge of all of the Texas Borrower’s obligations, under the
                                                                   28    Texas Note (the “Texas Guaranty”). A true and correct copy of the Texas Guaranty

                                                                         4811-5629-5584.5
                                                                                                                      -4-                             COMPLAINT
                                                                   Case 2:19-cv-07724-DSF-GJS Document 1 Filed 09/06/19 Page 5 of 13 Page ID #:5



                                                                     1   is attached hereto as Exhibit 6.
                                                                     2            14.       Pursuant to the terms of the MLSA and the Texas Loan Purchase
                                                                     3   Certificate, ICG10 made and executed that certain Allonge (the “Texas Allonge”),
                                                                     4   which was affixed to and made part of the Texas Note, whereby the Texas Note was
                                                                     5   made payable to PS Funding. A true and correct copy of the Texas Allonge is
                                                                     6   attached hereto as Exhibit 7.
                                                                     7            15.       Pursuant to the terms of the MLSA and the Texas Loan Purchase
                                                                     8   Certificate, ICG10 assigned all of its right, title and interest in and to the Texas Loan,
                                                                     9   Texas Note, Texas Deed of Trust, Texas Rents Assignment, and Texas Guaranty to
                                                                   10    PS Funding (the “Texas Assignment”). A true and correct copy of the Texas
                                                                   11    Assignment is attached hereto as Exhibit 8.
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                   12             16.       Pursuant to the terms of the MLSA and the Texas Loan Purchase
                                  600 ANTON BLVD, SUITE 1400
                      LAW OFFICES




                                                                   13    Certificate, ICG10 assigned all of its right, title and interest in and to the Texas Deed
             L.L.P.




                                                                   14    of Trust to PS Funding (the “Texas Deed of Trust Assignment”). The Texas Deed of
                                                                   15    Trust Assignment was duly recorded in the Official Records of Harris County, Texas
                                                                   16    on March 18, 2019, at Document No. RP-2019-105629. A true and correct copy of
                                                                   17    the Texas Deed of Trust Assignment is attached hereto as Exhibit 9.
                                                                   18             17.       The Texas Loan Purchase Certificate, Texas Note, Texas Deed of Trust,
                                                                   19    Texas Rents Assignment, Texas Guaranty, Texas Allonge, Texas Assignment, Texas
                                                                   20    Deed of Trust Assignment, and any and all other documents referring to the Texas
                                                                   21    Loan are referred to collectively as the “Texas Loan Documents.”
                                                                   22    C.       The Florida Loan
                                                                   23             18.       On or about December 20, 2018, pursuant to the MLSA, PS Funding
                                                                   24    and ICG10 entered into that certain Loan Purchase Certificate (the “Florida Loan
                                                                   25    Purchase Certificate”), whereby PS Funding succeeded to all right, title and interest
                                                                   26    of ICG10 under that certain loan made to Rockwell One Properties, LLC (the
                                                                   27    “Florida Borrower”) by ICG10 (the “Florida Loan”). A true and correct copy of the
                                                                   28    Florida Loan Certificate is attached hereto as Exhibit 10.

                                                                         4811-5629-5584.5
                                                                                                                      -5-                              COMPLAINT
                                                                   Case 2:19-cv-07724-DSF-GJS Document 1 Filed 09/06/19 Page 6 of 13 Page ID #:6



                                                                     1            19.         Pursuant to the Florida Loan Certificate, ICG10 agreed to sell, and PS
                                                                     2   Funding agreed to purchase, all of ICG10’s right, title and interest in and to the
                                                                     3   following:
                                                                     4                       i.     That certain Promissory Note dated December 20, 2018 (the
                                                                     5   “Florida Note”), whereby the Florida Borrower, as maker, agreed to pay to ICG10
                                                                     6   the principal amount of $4,932,000.00, plus interest, pursuant to the terms of the
                                                                     7   Florida Note, with payments beginning February 1, 2019. A true and correct copy
                                                                     8   of the Florida Note is attached hereto as Exhibit 11.
                                                                     9                      ii.     That certain Mortgage, Security Agreement, Assignment of
                                                                   10    Leases and Rents and Fixture Filing dated December 20, 2018 (the “Florida
                                                                   11    Mortgage”), whereby the Florida Borrower pledged all of its right, title and interest
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                   12    in the real property located at 4646 Moncrief Road, Jacksonville, Florida 32209 (the
                                  600 ANTON BLVD, SUITE 1400
                      LAW OFFICES




                                                                   13    “Florida Property”), to ICG10, to secure its obligations under the Florida Note. The
             L.L.P.




                                                                   14    Florida Deed of Trust was duly recorded in the Official Records of Duval County,
                                                                   15    Florida on January 16, 2019, at Document No. 2019012293. A true and correct copy
                                                                   16    of the Florida Mortgage is attached hereto as Exhibit 12.
                                                                   17                   iii.        That certain Guaranty dated December 20, 2018, made and
                                                                   18    executed by Kenirod C. Garcia (the “Florida Guarantor”), whereby the Florida
                                                                   19    Guarantor agreed to irrevocably, absolutely and unconditionally guarantee payment
                                                                   20    to ICG10 of any sums which the Florida Borrower owes ICG10, as well as the
                                                                   21    performance and discharge of all of the Florida Borrower’s obligations, under the
                                                                   22    Florida Note (the “Florida Guaranty”). A true and correct copy of the Florida
                                                                   23    Guaranty is attached hereto as Exhibit 13.
                                                                   24             20.         Pursuant to the terms of the MLSA and the Florida Loan Purchase
                                                                   25    Certificate, ICG10 made and executed that certain Allonge (the “Florida Allonge”),
                                                                   26    which was affixed to and made part of the Florida Note, whereby the Florida Note
                                                                   27    was made payable to PS Funding. A true and correct copy of the Florida Allonge is
                                                                   28    attached hereto as Exhibit 14.

                                                                         4811-5629-5584.5
                                                                                                                        -6-                              COMPLAINT
                                                                   Case 2:19-cv-07724-DSF-GJS Document 1 Filed 09/06/19 Page 7 of 13 Page ID #:7



                                                                     1            21.       Pursuant to the terms of the MLSA and the Florida Loan Purchase
                                                                     2   Certificate, ICG10 assigned all of its right, title and interest in and to the Florida
                                                                     3   Loan, Florida Note, Florida Mortgage, and Florida Guaranty to PS Funding (the
                                                                     4   “Florida Assignment”). A true and correct copy of the Florida Assignment is
                                                                     5   attached hereto as Exhibit 15.
                                                                     6            22.       Pursuant to the terms of the MLSA and the Florida Loan Purchase
                                                                     7   Certificate, ICG10 assigned all of its right, title and interest in and to the Florida
                                                                     8   Mortgage to PS Funding (the “Florida Mortgage Assignment”).                    The Florida
                                                                     9   Mortgage Assignment was duly recorded in the Official Records of Duval County,
                                                                   10    Florida on January 16, 2019, at Document No. 2019012296. A true and correct copy
                                                                   11    of the Florida Mortgage Assignment is attached hereto as Exhibit 16.
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                   12             23.       The Florida Loan Purchase Certificate, Florida Note, Florida Mortgage,
                                  600 ANTON BLVD, SUITE 1400
                      LAW OFFICES




                                                                   13    Florida Guaranty, Florida Allonge, Florida Assignment, Florida Mortgage
             L.L.P.




                                                                   14    Assignment, and any and all other documents referring to the Florida Loan are
                                                                   15    referred to collectively as the “Florida Loan Documents.”                The Texas Loan
                                                                   16    Documents and Florida Loan Documents are sometimes referred to collectively as
                                                                   17    the “Loan Documents.” The Texas Loan and Florida Loan are sometimes referred to
                                                                   18    collectively as the “Loans” and individually as a “Loan.” The Texas Borrower and
                                                                   19    the Florida Borrower are sometimes referred to individually as a “Borrower.”
                                                                   20    D.       Defaults under the MLSA and the Loan Documents
                                                                   21             24.       Pursuant to the MLSA, if the Borrower related to any Loan failed to
                                                                   22    make any of the first three monthly payments due to PS Funding, upon written notice
                                                                   23    from PS Funding, ICG10 was required to repurchase such Loan from PS Funding
                                                                   24    within five business days.
                                                                   25    The Texas Loan
                                                                   26             25.       The Texas Borrower failed to make at least one of the first three monthly
                                                                   27    payments due to PS Funding. On or about December 6, 2018, PS Funding sent to the
                                                                   28    Texas Borrower that certain correspondence regarding the Texas Borrower’s default

                                                                         4811-5629-5584.5
                                                                                                                       -7-                                COMPLAINT
                                                                   Case 2:19-cv-07724-DSF-GJS Document 1 Filed 09/06/19 Page 8 of 13 Page ID #:8



                                                                     1   under       the     Texas    Loan   Documents     (the   “December    6,   2018   Default
                                                                     2   Correspondence”), whereby PS Funding notified the Texas Borrower that its failure
                                                                     3   to pay the November 1, 2018 payment constituted an event of default under the Texas
                                                                     4   Loan Documents.             A true and correct copy of the December 6, 2019 Default
                                                                     5   Correspondence is attached hereto as Exhibit 17.
                                                                     6            26.       On or about February 11, 2019, PS Funding sent to ICG10 written notice
                                                                     7   of the Texas Borrower’s default under the Texas Loan Documents and demanded
                                                                     8   that ICG10 repurchase the Texas Loan pursuant to the MLSA (the “Texas Notice of
                                                                     9   Default”). A true and correct copy of the Texas Notice of Default is attached hereto
                                                                   10    as Exhibit 18.
                                                                   11             27.       Despite the Texas Notice of Default, ICG10 has failed, and continues to
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                   12    fail and refuse, to cure the defaults under the MLSA by repurchasing the Texas Loan.
                                  600 ANTON BLVD, SUITE 1400
                      LAW OFFICES




                                                                   13    Because of ICG10’s failure and refusal to repurchase the Texas Loan, PS Funding
             L.L.P.




                                                                   14    has been damaged by ICG10 in the sum of no less than $1,578,335.76, plus
                                                                   15    continually accruing interest, default interest, late fees, attorneys’ fees and costs, and
                                                                   16    any other fees and amounts owed pursuant to the Texas Loan Document.
                                                                   17    The Florida Loan
                                                                   18             28.       The Florida Borrower failed to make at least one of the first three
                                                                   19    monthly payments due to PS Funding. On or about June 14, 2019, PS Funding sent
                                                                   20    to the Florida Borrower that certain correspondence regarding the Florida Borrower’s
                                                                   21    default under the Florida Loan Documents (the “June 14, 2019 Default
                                                                   22    Correspondence”), whereby PS Funding notified the Florida Borrower that its failure
                                                                   23    to pay the April 1, 2019 payment constituted an event of default under the Florida
                                                                   24    Loan Documents.             A true and correct copy of the June 14, 2019 Default
                                                                   25    Correspondence is attached hereto as Exhibit 19.
                                                                   26             29.       On or about April 9, 2019, PS Funding sent to ICG10 written notice of
                                                                   27    the Florida Borrower’s default under the Florida Loan Documents and demanded that
                                                                   28    ICG10 repurchase the Florida Loan pursuant to the MLSA (the “Florida Notice of

                                                                         4811-5629-5584.5
                                                                                                                       -8-                              COMPLAINT
                                                                   Case 2:19-cv-07724-DSF-GJS Document 1 Filed 09/06/19 Page 9 of 13 Page ID #:9



                                                                     1   Default”). A true and correct copy of the Florida Notice of Default is attached hereto
                                                                     2   as Exhibit 20.
                                                                     3            30.       Despite the Florida Notice of Default, ICG10 has failed, and continues
                                                                     4   to fail and refuse, to cure the defaults under the MLSA by repurchasing the Florida
                                                                     5   Loan. Because of ICG10’s failure and refusal to repurchase the Florida Loan, PS
                                                                     6   Funding has been damaged by ICG10 in the sum of no less than $5,343,837.52, plus
                                                                     7   continually accruing interest, default interest, late fees, attorneys’ fees and costs, and
                                                                     8   any other fees and amounts owed pursuant to the Florida Loan Documents.
                                                                     9            31.       As a result of ICG10’s failure and refusal to comply with the MLSA, PS
                                                                   10    Funding has been damaged by ICG10 in the sum of no less than $6,922,173.28, plus
                                                                   11    continually accruing interest, default interest, late fees, attorneys’ fees and costs, and
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                   12    any other fees and amounts owed pursuant to the MLSA.
                                  600 ANTON BLVD, SUITE 1400
                      LAW OFFICES




                                                                   13                                    FIRST CAUSE OF ACTION
             L.L.P.




                                                                   14                       (Breach of Contract – Against ICG10 and Does 1 to 50)
                                                                   15             32.       PS Funding realleges and incorporates by reference each and every
                                                                   16    preceding allegation of this complaint as if set forth in full.
                                                                   17             33.       The MLSA constitutes a valid and binding contractual relationship
                                                                   18    between PS Funding and ICG10.
                                                                   19             34.       PS Funding has fully performed all obligations under the MLSA, and
                                                                   20    remains ready and willing to perform all terms of the MLSA.
                                                                   21             35.       ICG10 materially breached, and continues to breach, its obligations
                                                                   22    under the MLSA by, among other things, failing and refusing to repurchase the Texas
                                                                   23    Loan and the Florida Loan, despite demand.
                                                                   24             36.       PS Funding has declared ICG10 in default and has made demand on
                                                                   25    ICG10, but it continues to breach the MSLA by failing and refusing to repurchase
                                                                   26    the Texas Loan and the Florida Loan.
                                                                   27             37.       As a direct and proximate result of ICG10’s material breach, PS Funding
                                                                   28    has been damaged and is entitled to judgment for the amounts due and owing under

                                                                         4811-5629-5584.5
                                                                                                                       -9-                              COMPLAINT
                                                                   Case 2:19-cv-07724-DSF-GJS Document 1 Filed 09/06/19 Page 10 of 13 Page ID #:10



                                                                      1   the Loan Documents, plus accrued and accruing interest, attorneys’ fees and costs.
                                                                      2            38.        As a direct and proximate result of ICG10’s material breach, PS Funding
                                                                      3   has been damaged and is entitled to specific performance of the terms of the MLSA.
                                                                      4            39.        Pursuant to the MLSA, PS Funding is entitled to its reasonable
                                                                      5   attorneys’ fees and costs in bringing this action.
                                                                      6                                   SECOND CAUSE OF ACTION
                                                                      7                      (Specific Performance – Against ICG10 and Does 1 to 50)
                                                                      8            40.        PS Funding realleges and incorporates by reference each and every
                                                                      9   preceding allegation of this complaint as if set forth in full.
                                                                    10             41.        PS Funding is entitled to specific performance of ICG10’s contractual
                                                                    11    obligations, by requiring ICG10 to repurchase the Texas Loan and the Florida Loan.
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                    12             42.        As set forth above, unless ICG10 performs its duties and obligations
                                  600 ANTON BLVD, SUITE 1400
                      LAW OFFICES




                                                                    13    owed to PS Funding under the MLSA and repurchases the Loans, PS Funding will
             L.L.P.




                                                                    14    continue to suffer irreparable harm.
                                                                    15             43.        PS Funding does not have an adequate remedy at law to compensate for
                                                                    16    these harms because the MLSA and the Loan Purchase Certificates involve real
                                                                    17    property, each of which is unique. PS Funding also does not have an adequate
                                                                    18    remedy at law to compensate it for these harms because ICG10’s failure to comply
                                                                    19    with the terms of the MLSA and the Loan Purchase Certificates has caused, and is
                                                                    20    causing, PS Funding to continue to do business with borrowers that are in default
                                                                    21    under the Loans. PS Funding specifically bargained for the repurchase requirement,
                                                                    22    and ICG10’s failure to comply with the terms of the MLSA has caused and is causing
                                                                    23    substantial irreparable harm to PS Funding.
                                                                    24                                     THIRD CAUSE OF ACTION
                                                                    25                          (Fraud – Against All Defendants and Does 1 to 50)
                                                                    26             44.        PS Funding realleges and incorporates by reference each and every
                                                                    27    preceding allegation of this complaint as if set forth in full.
                                                                    28             45.        As described in more detail above, ICG10 and Ifergane wrongfully and

                                                                          4811-5629-5584.5
                                                                                                                        - 10 -                            COMPLAINT
                                                                   Case 2:19-cv-07724-DSF-GJS Document 1 Filed 09/06/19 Page 11 of 13 Page ID #:11



                                                                      1   with the intent to defraud, made representations to PS Funding to induce PS Funding
                                                                      2   to enter into the (i) MLSA; (ii) Texas Loan Purchase Certificate; and (iii) Florida
                                                                      3   Loan Purchase Certificate.
                                                                      4            46.       Particularly, ICG10 and Ifergane represented and warranted that, if a
                                                                      5   Borrower related to any Loan failed to make any of the first three monthly payments
                                                                      6   due to PS Funding, upon written notice from PS Funding, ICG10 would repurchase
                                                                      7   such Loan from PS Funding within five business days.
                                                                      8            47.       The Texas Loan Purchase Certificate was executed pursuant to, in
                                                                      9   accordance with, and in full incorporation of, the terms of the MLSA.
                                                                    10             48.       The Florida Loan Purchase Certificate was executed pursuant to, in
                                                                    11    accordance with, and in full incorporation of, the terms of the MLSA.
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                    12             49.       The representations made by ICG10 and Ifergane were false.           PS
                                  600 ANTON BLVD, SUITE 1400
                      LAW OFFICES




                                                                    13    Funding is informed and believes and, on that basis, alleges that the true facts were
             L.L.P.




                                                                    14    that ICG10, at the time it made the false promise to PS Funding, had no intention of
                                                                    15    ever repurchasing the Loans in conformance with the MLSA. Instead, ICG10 and
                                                                    16    Ifergane intended to keep the money from PS Funding for themselves, to use the
                                                                    17    proceeds to (i) invest in other opportunities and/or real properties; (ii) pay off their
                                                                    18    debts; and/or (iii) keep the proceeds for itself for use for any other purpose, including
                                                                    19    payment to principals, members, officers, agents and representatives. PS Funding is
                                                                    20    informed and believes and, on that basis, alleges that this is exactly what ICG10 and
                                                                    21    Ifergane did.
                                                                    22             50.       At the time of the above-described misrepresentations, PS Funding was
                                                                    23    ignorant of the falsity of ICG10’s and Ifergane’s representations and believed them
                                                                    24    to be true. In reliance on the representations, PS Funding paid to ICG10 good and
                                                                    25    valuable consideration for the purchase of the Loans.
                                                                    26             51.       PS Funding justifiably relied on ICG10’s and Ifergane’s representations,
                                                                    27    as ICG10 and Ifergane are engaged in the real estate business through the United
                                                                    28    States, and ICG10 and Ifergane held themselves out as knowledgeable and well-

                                                                          4811-5629-5584.5
                                                                                                                       - 11 -                             COMPLAINT
                                                                   Case 2:19-cv-07724-DSF-GJS Document 1 Filed 09/06/19 Page 12 of 13 Page ID #:12



                                                                      1   versed in real estate transactions, including repurchase requirements.
                                                                      2            52.       As a result of ICG10’s and Ifergane’s fraud, PS Funding has suffered
                                                                      3   damages in an amount to be proven at trial.
                                                                      4            53.       PS Funding is informed and believes and, on that basis, alleges that the
                                                                      5   conduct of ICG10 and Ifergane was done with the intention of causing injury to PS
                                                                      6   Funding, and was fraudulent, willful, wanton, and malicious, so as to justify an award
                                                                      7   of exemplary and punitive damages. PS Funding is further informed and believes
                                                                      8   and, on that basis, alleges that ICG10 and Ifergane perpetrated the above-described
                                                                      9   acts in bad faith, in a knowing, willful, malicious and fraudulent manner and with the
                                                                    10    intent and purpose of advancing their own gain at the expense of PS Funding’s rights
                                                                    11    and interests, and that ICG10 and Ifergane failed to cooperate with PS Funding to
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                    12    prevent the losses alleged above.
                                  600 ANTON BLVD, SUITE 1400
                      LAW OFFICES




                                                                    13                                       PRAYER FOR RELIEF
             L.L.P.




                                                                    14    WHEREFORE, PS Funding prays for judgment as follows:
                                                                    15                         On the First Cause of Action for Breach of Contract
                                                                    16             1.        For damages in the amount of no less than $6,922,173.28, and any other
                                                                    17                       amounts due and owing under the MLSA, including, but not limited to:
                                                                    18                       (i) the principal amounts of the Loans; (ii) all interest accrued thereon;
                                                                    19                       (iii) pre- and post-judgment interest; (iv) late fees; and (v) default
                                                                    20                       interest; or, in the alternative, for specific performance of the terms of
                                                                    21                       the MLSA, requiring ICG10 to repurchase the Loans;
                                                                    22             2.        For attorneys’ fees and costs pursuant to the terms of the MLSA;
                                                                    23             3.        For costs of suit herein; and
                                                                    24             4.        For such other and further relief as this Court deems just and proper.
                                                                    25                       On the Second Cause of Action for Specific Performance
                                                                    26             1.        For specific performance of ICG10’s obligations under the MLSA,
                                                                    27                       requiring ICG10 to repurchase the Texas Loan and the Florida Loan;
                                                                    28             2.        For attorneys’ fees and costs;

                                                                          4811-5629-5584.5
                                                                                                                        - 12 -                              COMPLAINT
                                                                   Case 2:19-cv-07724-DSF-GJS Document 1 Filed 09/06/19 Page 13 of 13 Page ID #:13



                                                                      1            3.        For costs of suit herein; and
                                                                      2            4.        For such other and further relief as this Court deems just and proper.
                                                                      3                              On the Third Cause of Action for Fraud
                                                                      4            1.        For damages to be proven at trial;
                                                                      5            2.        For punitive damages;
                                                                      6            3.        For attorneys’ fees and costs;
                                                                      7            4.        For costs of suit herein; and
                                                                      8            5.        For such other and further relief as this Court deems just and proper.
                                                                      9                                       On all Causes of Action
                                                                    10             1.        For costs of suit incurred herein;
                                                                    11             2.        For attorneys’ fees as allowed by contract or law; and
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                    12             3.        For such other and further relief as this Court deems just and proper.
                                  600 ANTON BLVD, SUITE 1400
                      LAW OFFICES




                                                                    13
             L.L.P.




                                                                    14    Dated:             September 6, 2019                SNELL & WILMER L.L.P.
                                                                    15
                                                                    16                                                        By: /s/ Andrew B. Still
                                                                                                                                 Eric S. Pezold
                                                                    17                                                           Andrew B. Still
                                                                    18                                                        Attorneys for Plaintiff
                                                                                                                              PS Funding, Inc.
                                                                    19
                                                                    20
                                                                    21
                                                                    22
                                                                    23
                                                                    24
                                                                    25
                                                                    26
                                                                    27
                                                                    28

                                                                          4811-5629-5584.5
                                                                                                                        - 13 -                             COMPLAINT
